EXHIBIT E
From:                                             AmieChale@adr.org
Sent:                                             Tuesday, February 16, 2021 6:05 PM
To:                                               kbm@hfmlegal.com; ajs@klamannlaw.com; RTADAMS@shb.com; Young, Spencer E;
                                                  Clayton, Lewis R; rshearer@shb.com; Muscat, Shawn; bcarr@wagblaw.com; Recher,
                                                  Jeffrey J; Tieman, Matthew W; Hershman, Sara E; ASONGER@shb.com;
                                                  jelkins@shb.com; scott.hecht@stinson.com; jbk@kbg-law.com; mcargnel@shb.com;
                                                  dvanthournout@shb.com; bwhite@wagblaw.com; cmp@hfmlegal.com;
                                                  ssoden@shb.com; ted@kapkewillerth.com; jms@hfmlegal.com; Kaye, Joshua D;
                                                  cbidwell@shb.com; kbland@shb.com; jklamann@klamannlaw.com;
                                                  mike@kapkewillerth.com; jzager@shb.com; chris.leopold@stinson.com;
                                                  klemon@shb.com
Subject:                                          Alice Wright v. DST Systems, Inc. - Case 01-19-0001-9073
Attachments:                                      2021-02-16 AAA correction.pdf



Hello,

Please review the attached correspondence regarding the above-referenced case.

Feel free to contact me with any questions, comments or concerns you have related to this matter.

Thank you.



               AAA Amie Chale
               Manager of ADR Services

               American Arbitration Association

               T: 559 490 1874 F: 855 433 3046 E: AmieChale@adr.org
               45 E River Park Place West, Suite 308, Fresno, CA 93720
               adr.org | icdr.org | aaamediation.org

The information in this transmittal (including attachments, if any) is privileged and/or confidential and is intended only for the recipient(s) listed above. Any review,
use, disclosure, distribution or copying of this transmittal is prohibited except by or on behalf of the intended recipient. If you have received this transmittal in error,
please notify me immediately by reply email and destroy all copies of the transmittal. Thank you.




                                                                                       1
EXHIBIT E-1
                                                                                       Western Case Management Center
                                                                                                          Patrick Tatum
                                                                                                         Vice President
                                                                                             45 E River Park Place West
                                                                                                               Suite 308
                                                                                                      Fresno, CA 93720
                                                                                              Telephone: (877)528-0880
                                                                                                    Fax: (855)433-3046



February 16, 2021

VIA EMAIL ONLY

John M. Klamann, Esq.
The Klamann Law Firm
4435 Main Street, Suite 150
Kansas City, MO 64111

Jeffrey J. Recher, Esq.
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064

Case Number: 01-19-0001-9073

Alice Wright
-vs-
DST Systems, Inc.

Dear Parties:

This letter shall correct the letter sent earlier today. The American Arbitration Association (the AAA)
acknowledges receipt on January 29, 2021, of a Notice of Appeal filed by the Respondent.

If you have any questions or need clarification, please feel free to call or email me at any time.

Sincerely,

/s/

Amie Chale
Manager of ADR Services
Direct Dial: (559)490-1874
Email: AmieChale@adr.org
Fax: (855)433-3046

cc:    Cecilia Bidwell / Kenneth B. McClain, Esq. / Chelsea M. Pierce / Scott Hecht, Esq. / Josh D. Kaye /
       Shawn Muscat / Rick Shearer, Esq. / Kathleen Lemon / Darin J. Van Thournout / Jeffrey E. Elkins
       Steven D. Soden / Kelly Bland / Andrew Schermerhorn, Esq. / Jonathan Soper / Lewis R. Clayton, Esq.
       Michael S. Cargnel, Esq. / William Carr, Esq. / Spencer Young / Sara E. Hershman /
       Matthew W. Tieman, Esq. / Ann Songer / Ted Kapke, Esq. / Christopher J. Leopold, Esq. /
       Mike Fleming, Esq. / Joshua B. Katz / Jason Zager / Robert T. Adams / Bryan T. White, Esq.
